Title: [The Marine Committee of Congress] to the American Commissioners, 29 April 1777
From: Marine Committee of Congress
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
April 29th 1777.
Should you see this Letter it will be forwarded to you by Thomas Thompson Esqr. Commander of the Raleigh, Frigate in the Service of the United States of America. This Ship was built in New Hampshire where is no Foundreys for Casting Cannon and the distance from the places where they are Cast to Portsmouth where the frigate now lies is so great that we think it better to put on board such Guns as can be got for her in the neighbourhood and send her to france to be compleated, than to Hall them by Land such an amazing distance, or than to trust them by Water to her, or her along the Coast to them, now that the enemies Ships are so numerous and powerful at the Mouths of our Bays and Harbours. We have ordered her to Brest as the most suitable Port for supplies. Captain Thompson will transmit you an Indent of all the Guns, Stores and Materials he wants and we hope you may procure and order for his being Supplied out of the Kings arsenals or Stores. Orders are given to the Commercial Agents to pay your drafts for the amount of such supplies, but if you cannot obtain them in the way proposed you will write to the said Agents William Lee and Thomas Morris Esqrs. to purchase every thing necessary on the best terms and in the most expeditious manner they can.
We have told Captain Thompson if you have any particular service, Cruize or enterprize, to point out for the benefit of these States, that he should obey your Orders; otherways to return to America well manned and fitted cruizing on our enemies ships the whole voyage. You will therefore write to him giving such Instructions as you may think best calculated to promote the honor, Interest and welfare of these States. With great esteem and regard we remain Honorable Gentlemen Your obedient Servants
The Honorable Benjamin Franklin Silas Deane & Arthur Lee Esqrs.
